              Case 2:20-cv-01024-RSL Document 36 Filed 12/10/20 Page 1 of 4




1

2

3

4

5

6

7
                                  UNITED STATES DISTRICT COURT
8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
9

10   PAUL BARRACLIFFE, II,
                                                         NO. C20-1024-RSL
11
                                 Plaintiff,
12                                                       JOINT STIPULATION AND ORDER
            vs.                                          DISMISSING CLAIMS AGAINST
13                                                       DEFENDANT JACK YILMAZ
     SNOHOMISH COUNTY SHERIFF ADAM
14   FORTNEY, and his marital community; et al.
15
                                 Defendants.
16
             COMES NOW Defendants Snohomish County, Adam Fortney, Jack Yilmaz, Jason
17

18
     Harris, Nathan Smith and Ronald Smarr, by and through their counsel of record, Deputy

19   Prosecuting Attorneys Margaret A. Duncan and Deborah A. Severson; and Defendants Arthur

20   Wallin and Matthew Boice, by and through their counsel of record, Shannon M. Ragonesi and
21
     Paul J. Triesch; and Plaintiff Paul Barracliffe, II, by and through his counsel of record, Ada K.
22
     Wong and Jordan T. Wada, and stipulate to the following:
23
            (1) Dismissal of all Plaintiff’s claims against Defendant Jack Yilmaz only, without
24

25                prejudice, and with each party bearing its own costs and attorneys’ fees.

26

27
                                                                              SNOHOMISH COUNTY
     JOINT STIPULATION AND ORDER DISMISSING CLAIMS                  PROSECUTING ATTORNEY - CIVIL DIVISION
     AGAINST DEFENDANT JACK YILMAZ - 1                                  Robert Drewel Bldg., 8th Floor, M/S 504
                                                                                 3000 Rockefeller Ave
     C20-1024-RSL                                                       EVERETT, WASHINGTON 98201-4060
                                                                          (425)388-6330/FAX: (425)388-6333
              Case 2:20-cv-01024-RSL Document 36 Filed 12/10/20 Page 2 of 4




1

2    DATED this 10th day of December 2020.       DATED this 10th day of December 2020.

3
     AKW LAW, P.C.                                ADAM CORNELL
4
                                                  Snohomish County Prosecuting Attorney
5
     By: __/s/Ada K. Wong______________
6                                                 By: _ /s/ Margaret A. Duncan ___________
     ADA K. WONG, WSBA #45936
                                                  MARGARET A. DUNCAN, WSBA #47876
7    JORDAN T. WADA, WSBA #54937
                                                  DEBORAH A. SEVERSON, WSBA #35603
     Attorneys for Plaintiff                      Deputy Prosecuting Attorneys
8
                                                  Attorney for Defendants Snohomish County,
9                                                 Adam Fortney, Jack Yilmaz, Jason Harris,
                                                  Nathan Smith and Ronald Smarr
10

11

12
     DATED this 10th day of December, 2020.
13
     KEATING, BUCKLIN & McCORMACK,
14   INC., P.S.
15

16
     By: _/s/ Shannon M. Ragonesi________
     SHANNON M. RAGONESI #31951
17   PAUL J. TRIESCH, WSBA #17445
     Attorney for Defendants Arthur Wallin and
18   Matthew Boice
19

20

21

22

23

24

25

26

27
                                                                         SNOHOMISH COUNTY
     JOINT STIPULATION AND ORDER DISMISSING CLAIMS             PROSECUTING ATTORNEY - CIVIL DIVISION
     AGAINST DEFENDANT JACK YILMAZ - 2                             Robert Drewel Bldg., 8th Floor, M/S 504
                                                                            3000 Rockefeller Ave
     C20-1024-RSL                                                  EVERETT, WASHINGTON 98201-4060
                                                                     (425)388-6330/FAX: (425)388-6333
              Case 2:20-cv-01024-RSL Document 36 Filed 12/10/20 Page 3 of 4




                                              ORDER
1

2           IT IS SO ORDERED that the parties’ Joint Stipulation dismissing claims against

3    Defendant Jack Yilmaz only, without prejudice, and with each party bearing its own costs and
4
     attorneys’ fees is APPROVED and GRANTED.
5

6
            Dated this 10th day of December, 2020.
7

8

9                                               Robert S. Lasnik
                                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                          SNOHOMISH COUNTY
     JOINT STIPULATION AND ORDER DISMISSING CLAIMS              PROSECUTING ATTORNEY - CIVIL DIVISION
     AGAINST DEFENDANT JACK YILMAZ - 3                              Robert Drewel Bldg., 8th Floor, M/S 504
                                                                             3000 Rockefeller Ave
     C20-1024-RSL                                                   EVERETT, WASHINGTON 98201-4060
                                                                      (425)388-6330/FAX: (425)388-6333
              Case 2:20-cv-01024-RSL Document 36 Filed 12/10/20 Page 4 of 4




                                    DECLARATION OF SERVICE
1

2
            I hereby certify that I am an employee of the Civil Division of the Snohomish County
3
     Prosecuting Attorney, and that I caused to be served a true and correct copy of foregoing
4

5    document upon the persons listed by the methods indicated:

6           Ada K. Wong                                           Electronic Filing (CM/ECF)
            Jordan T. Wada                                        Facsimile
7
            AKW Law, P.C.                                         Email
8
            6100 – 219th Street SW, Suite 480                     U.S. Mail
            Mountlake Terrace, WA 98043                           Hand Delivery
9           ada@akw-law.com                                       Messenger Service
            jordan@akw-law.com
10          Attorneys for Plaintiff
11
            Shannon M. Ragonesi                                   Electronic Filing (CM/ECF)
12          Paul J. Triesch                                       Facsimile
            Keating, Bucklin & McCormack                          Email
13          801 Second Avenue, Suite 1210                         U.S. Mail
14
            Seattle, WA 98104                                     Hand Delivery
            sragonesi@kbmlawyers.com                              Messenger Service
15          ptriesch@kbmlawyers.com
            Attorneys for Arthur Wallin and
16          Mathew Boice
17
            I declare under the penalty of perjury of the laws of the State of Washington that the
18
     foregoing is true and correct to the best of my knowledge.
19
            SIGNED at Everett, Washington, this 10th day of December, 2020.
20

21

22

23
                                                   _____________________________
24                                                 Teresa Kranz, Legal Assistant
25

26

27
                                                                              SNOHOMISH COUNTY
     JOINT STIPULATION AND ORDER DISMISSING CLAIMS                  PROSECUTING ATTORNEY - CIVIL DIVISION
     AGAINST DEFENDANT JACK YILMAZ - 4                                  Robert Drewel Bldg., 8th Floor, M/S 504
                                                                                 3000 Rockefeller Ave
     C20-1024-RSL                                                       EVERETT, WASHINGTON 98201-4060
                                                                          (425)388-6330/FAX: (425)388-6333
